Exhibit 10.3
(NOVELIS LOGO) [g19773g1977300.gif]
SEPARATION RELEASE AGREEMENT
This Separation Release Agreement (“Agreement”) is entered into by and between
Martha Finn Brooks (“Employee”) and Novelis Inc. (“Novelis”) this 8th day of
May, 2009.
     WHEREAS, the Employee has elected to resign of her own accord from her
position as President and Chief Operating Officer; and
     WHEREAS, the Employee delayed such resignation for a period in order to
(a) allow Hindalco Industries Limited and the Aditya Birla Group to select her
successor and (b) facilitate an efficient transition to new leadership;
     NOW, THEREFORE, the parties agree as follows:

1.   Separation Date: The Employee’s resignation from employment with Novelis
will be effective May 8, 2009, (“Separation Date”).   2.   Goodwill Incentive:
As consideration for the delayed resignation and covenants of Employee, as set
out in this Agreement, the Employee shall be entitled to :

a) 1,000,000 SARs (Stock Appreciation Rights of the Hindalco Stock) at an
exercise price of INR 60.50, as approved by the Board of Directors of Novelis.
Each SAR shall be equivalent to one Hindalco Share.
b) The SARs shall vest on the Separation Date and have an exercise period of
3 years from date of vesting i.e. until May 8th 2012, close of business hours,
Atlanta time. The employee may exercise the vested SARs, in whole or in part, at
any time during the exercise period. Any unexercised SARs shall lapse at the end
of the exercise period.
c) The value to the Employee shall be the increase in the value of Hindalco
share from the exercise price, subject to a cap at stock price reaching INR
143.75, as traded on the National Stock Exchange in India. The stock price shall
be as of close of business hours or last traded and the currency conversion
shall be as on date of exercise.
d) The total value shall be paid in cash to the Employee in U.S. dollars within
two weeks of each exercise. The payout would be subject to US taxes as
applicable to the Employee.
e) In the event that Hindalco shares cease being publicly traded before all of
your SARs are exercised, the unexercised SARs shall be settled in cash at the
per share closing price of Hindalco’s shares on their last trading day, subject
to the maximum price of INR 143.75.



--------------------------------------------------------------------------------



 



 

- 2 -
3. Indemnification: Employee is entitled, to the maximum extent legally
permitted, to be indemnified by Novelis for all costs, charges and expenses
Employee reasonably incurs in connection with any civil, criminal,
administrative, investigative, or other proceeding to which Employee is subject
to due to Employee’s association with Novelis. Novelis will make advances to
Employee to cover such costs, charges and expenses on the condition that
(a) Employee acted honestly and in good faith with a view to the best interests
of the corporation and (b) in the case of a criminal or administrative
proceeding that is enforced by a monetary penalty, Employee had reasonable
grounds for believing that Employee’s conduct was lawful. If either (a) or
(b) in the preceding sentence is not true, then Employee must repay to Novelis
Inc. or its insurance carrier, as applicable, any funds paid to Employee by
Novelis or its insurance carrier for the costs, charges and expenses described
in the preceding sentence. Paragraph 4 specifically does not apply to the costs,
charges and expenses, for which Employee is entitled to be indemnified under
this paragraph 3.
4. Release: (a) As further consideration for the Goodwill Incentive, Employee on
her own behalf and on behalf of her heirs, legal representatives, executors,
administrators and assigns does hereby voluntarily waive, release, hold
harmless, acquit and forever discharge Novelis, its predecessors, parents,
subsidiaries and affiliated companies, successors and assigns, and their past,
present and future officers, directors, employees, representatives and agents,
from (i) any and all claims, charges, complaints, demands, damages, lawsuits,
actions or causes of action she had, has or may have, known or unknown, and of
any kind or description whatsoever, which arose prior to May 8, 2009 including,
for greater certainty, all claims under each of the Change in Control Agreement
between Employee and Novelis dated September 24 and 25, 2006, the letter from
Novelis to Employee dated November 8, 2004, the letter from Alcan Inc. to
Employee dated May 2, 2002 and all plans, programs and arrangements of Novelis
except for the following: (a) Fullfilment of the Additional Pension Benefit
stated in the May 2, 2002 employment letter and reiterated in the November 8,
2004 employment letter and all normal pension commitments; (b) fulfillment of
any FY2009 AIP and LTIP I payments, if applicable to any employee, and
(c) return of US Deferred Compensation held by Alcan for employment from
2002-2004. ; (ii) any and all claims or legal action against Novelis in any way
arising out of or in any way related to Employee’s employment with Novelis or
the cessation of her employment (including any claim of which the Employee is
not aware and those not mentioned in this paragraph 4); and (iii) any and all
claims Employee had, has or may have under any possible legal, equitable, tort,
contract, common law, public policy or statutory theory, arising under any
federal, state or local law, rule, ordinance or regulation in any jurisdiction,
including but not limited to, the Age Discrimination in Employment Act of 1967,
the Civil Rights Act of 1866, the Civil Rights Act of 1991, Title VII of the
Civil Rights Act of 1964, the Employee Retirement Income Security Act of 1974,
and the Americans with Disabilities Act of 1990, all as amended to the date of
this Agreement.
     (b) Novelis, for itself, parents, subsidiaries and affiliated companies,
successors and assigns, does hereby voluntarily waive, release, hold harmless,
acquit and forever discharge Employee from (i) any and all claims, charges,
complaints, demands, damages, lawsuits, actions or causes of action it or they
had, has or may have, known or unknown, and of any kind or description
whatsoever, which arose prior to the execution of this Agreement; and (ii) any
and all claims or legal action against Employee in any way arising out of or in
any way related to Employee’s employment with Novelis (including any claim of
which Novelis is not aware and those not mentioned in this paragraph 4(b)); and
(iii) any and all claims it or they had, has or may have under any possible
legal, equitable, tort, contract, common law, public policy or statutory theory,
arising under any federal, state or local law, rule, ordinance or regulation.
This subparagraph (b) does not apply to any act(s) or omission(s) by Employee
during employment with Novelis (i) that meet a legal standard of gross



--------------------------------------------------------------------------------



 



- 3 -

negligence or fraud and that causes actual, material harm to Novelis, or
(ii) that constitutes a criminal offense in any jurisdiction where Novelis is or
has engaged in business.
5. Continued Cooperation: As consideration for the Goodwill Incentive, Employee
agrees to: (i) cooperate and assist Novelis in the orderly transition of her
roles and responsibilities, including but not limited to providing reasonably
required information and signing or processing documents required for the
orderly transition, and (ii) cooperate and assist Novelis, and provide truthful,
accurate information in the investigation and handling of any pending or future
litigation, regulatory proceeding, investigations, or administrative or other
hearing, whether formal or informal, initiated by Novelis or by any person,
entity or governmental body against Novelis or any subsidiary or affiliate of
Novelis (a “Hearing”). Employee’s obligations to cooperate and assist Novelis
includes the obligation to appear and testify as a witness at, to assist Novelis
with preparation for and to retain all notes and other documents in her
possession which may be relevant to any Hearing that relates to (in whole or in
part) the period of time during which Employee was an employee of Novelis.
Novelis agrees to reimburse Employee for reasonable out-of-pocket expenses
incurred by her in connection with such cooperation and assistance, including
reasonable attorneys’ fees approved in advance by Novelis.
6. Consulting Agreement: Employee agrees to provide general consulting services,
including, but not limited to advice, preparation, and consultation related to
matters about which she has knowledge by virtue of her former employment, to
Novelis for a period of six (6) months from the Separation Date on an
independent contractor basis. Employee will provide up to 10 hours of consulting
per month during that period. Should the Employee provide more than 10 hours of
consulting per month she will be paid at an hourly rate of $625 subject to a
maximum of $5,000 per day. Novelis agrees to reimburse the Employee for
reasonable out-of-pocket expenses incurred by her in connection with providing
such consulting services.
7. Proprietary Information: Employee agrees that she shall not at any time,
except as authorized by the Chairman of Novelis or his authorized designee,
communicate, divulge or use, for Employee’s own benefit or for the benefit of
any other person, firm, or corporation, any confidential or proprietary
information concerning Novelis and its affiliates’ business, including but not
limited to Novelis’ and its affiliates’ strategic initiatives, plans,
operations, services, materials, policies, and such other information regarded
as trade secrets or confidential or proprietary information under any applicable
law, including without limitation information that is attorney work product or
attorney- client privileged. These provisions do not apply to data or
information that are compelled to be released by law or judicial process, or to
data or information that are in the public domain, or are subsequently released
by Novelis to the public domain.
8. Acknowledgment: By signing this Agreement and in connection with the release
of any and all claims as set forth in paragraph 4, Employee and Novelis
acknowledge, agree and represent that:
(a) The execution of this Agreement shall not constitute any admission by
Novelis that it has violated any federal, state or local statute, ordinance,
rule, regulation or common law, or that Employee has any meritorious claims
whatsoever against Novelis.
(b) No promise or inducement has been offered to Employee, except as herein set
forth;



--------------------------------------------------------------------------------



 



- 4 -

(c) This Agreement is being executed voluntarily and knowingly by Employee and
Novelis without reliance upon any statements by others or their representatives
concerning the nature or extent of any claims or damages or legal liability
therefore;
(d) This Agreement has been written in understandable language, and all
provisions hereof are understood by Employee and Novelis;
(e) Employee has twenty-one (21) days from the receipt of this Agreement in
which to decide whether to enter into this Agreement, sign it and return it to
Bob Virtue at Novelis’ Human Resource Department. The Employee may sign this
Agreement and return it to Bob Virtue prior to the expiration of the 21-day
period; and
(h) Employee has the right to revoke this Agreement during a seven (7) day
period by mailing a letter of revocation to Bob Virtue at the above address.
Such a letter must be signed and received by Novelis no later than the seventh
day after the date on which Employee signed the Agreement. This Agreement shall
not become effective or enforceable until the seven (7) day revocation period
expires.
9. Entirety of Agreement: This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter hereof. This Agreement may not
be modified, except in writing signed by Employee and Novelis. Novelis will
require any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Novelis to absolutely and unconditionally assume and agree to
perform this agreement in the same manner and to the same extent Novelis would
be required to perform it if no such succession or assignment had taken place.
10. Governing Law: The Separation and Release Agreement shall be governed by and
construed under the laws of the State of Georgia, without regard to conflicts of
law principles. Any legal action to enforce this Separation and Release
Agreement shall be brought in a competent court of law in the State of Georgia.
11. Severability: If any term, condition, clause or provision of any paragraph
of this Agreement shall be determined by a court of competent jurisdiction to be
void or invalid as a matter of law, or for any other reason, then only that
term, condition, clause or provision as is determined to be void or invalid
shall be stricken from this Agreement and the remaining portions of such
paragraph shall remain in full force and effect in all other respects.
IN WITNESS WHEREOF, Employee and Novelis have freely, voluntarily and knowingly
executed this Agreement at Atlanta on May 8, 2009.

                  /s/ Martha Finn Brooks       NOVELIS INC.    
 
Martha Finn Brooks
               
 
      By:   /s/ D. Bhattacharya    
 
         
 
Title: Vice Chairman    
 
                /s/  Robert Virtue       /s/  Denise Jones                  
Witness       Witness    

 